



Exhibit 10.2
151 Farmington Ave., REAG
Hartford, CT 06156
[Aetna Logo]


Brennan Hinkle
VP, Compensation
Aetna HR
Office: 860-273-6978
Fax: 860-902-7702




To: Rick Jelinek


Date: March 7, 2017


From: Brennan Hinkle


Subject: Amendment to Employment Letter


The purpose of this memorandum is to outline the agreement we have reached
regarding the definition of “Good Reason” set forth in the employment letter to
you from the Aetna Inc. dated October 14, 2015.
We have agreed that the period during which you may elect to exercise your right
to terminate your employment for “Good Reason” due to failure to close the
Humana Inc. acquisition shall be extended from 60 days following the event
constituting “Good Reason” to 180 days following the event constituting “Good
Reason.” All other provisions of the employment letter shall remain in effect.




Agreed,    
 
 
 
 
 
 
/s/ Brennan Hinkle
 
/s/ Rick Jelinek
Brennan Hinkle
 
Rick Jelinek


 
 
 
 






